Mr. JUSTICE GEORGE J. MORAN, dissenting: I believe that my dissent in People v. Merchant, 5 Ill. App. 3d 636, 283 N.E.2d 724, adequately reflects my sentiment toward the majority opinion in this case; however, the importance of some of those factors presented merits repetition and emphasis in this case. The forgery statute under which the defendant was charged (Ill. Rev. Stat. 1975, ch. 38, par. 17 — 3(a)) contains an essential element which is not apparent in the conduct giving rise to the charge in this case: “any document apparently capable of defrauding another ” ° The inclusion of this language clearly indicates a legislative purpose to outlaw conduct associated with false documents whereby one seeks to obtain a pecuniary advantage over another, for the common dictionary meaning of “defraud” is to “deprive a person of property or any interest, estate, or right by fraud, deceit, or artifice ° (Black’s Law Dictionary 511 (4th ed. 1968).) However, there was no effort to procure any such pecuniary advantage in this case. Admittedly, the defendant here presented a drug prescription which contained an erroneous signature. But this prescription was not capable of defrauding another within the meaning of our present forgery statute for it would not have allowed the defendant to secure any economic advantage over any particular person or company involved. Defendant did not attempt to obtain drugs without paying for them nor did she present any document which would expose any third party to economic liability. Rather, she presented a false prescription apparently with the full intention of paying for the drugs. As such, her conduct would in no way defraud the doctor whose name had been placed on the prescription form nor would it defraud the establishment to whom the prescription was presented. It is thus my opinion that this was not a crime against any particular person or business establishment, but was a crime against the People of the State of Illinois and was punishable, if at all, under the Controlled Substances Act of this State. It is for basically the same reason that I cannot agree with the majority’s analogy of prosecution under the Controlled Substances Act and prosecution under the general forgery statute to the crimes of burglary and theft. While the crimes of burglary and theft possess different basic elements, they are both offenses against property. While this is true of a crime under the general forgery statute, it is not so of an offense prosecuted under the Controlled Substances Act. In addition, I find that those recent decisions relied upon by the majority are inapplicable to this case for the same reason: The possible offenses chargeable in each case were both crimes affecting property. Thus, there was a readily ascertainable victim, while the falsification of a drug prescription produces no such effect. A falsified prescription for a narcotic drug is not an instrument which calls for the payment of money or one which on its face creates duties or obligations. In short, it is not the type of document which gives rise to a crime against property; rather, it affects the public health, safety and decency. Accordingly, I believe it wholly improper to charge and prosecute such an action under the general forgery statute.